31 So. 3d 395 (2010)
TOURO INFIRMARY
v.
AMERICAN MARTIME OFFICER, Amerihealth Administrators, Amerihealth New Jersey, Benefit Planners Limited, L.L.P., Brokerage Concepts, Inc./Universal Health, Coresource Inc./Susquehanna Health, Coresource Inc./Formosa Plastics, Golden Rule Insurance Company, et al. c/w Touro Infirmary vs. American Martime Officer, Amerihealth Administrators, Amerihealth New Jersey, Benefit Planners Limited, L.L.P., et al.
No. 2010-C-0289.
Supreme Court of Louisiana.
April 9, 2010.
Denied.